DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	2.	Amendments to claim 22 and 40 have been entered in the above-identified application. Claim 1-21 and 23 have been canceled. New claim 41 has been added. Claims 22 and 24-41 pending and under consideration. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

3.	Claims 22 and 24-32, 34, 35, and 37-41 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Osae et al. (US 2005/0014901 A1).  
 	Osae et al. disclose an adhesive composition (equivalent to the curable primer composition of the claimed invention) for bonding and including a mixture of about 5 percent to about 75 percent by weight of a thermoplastic polymer, (equivalent to component (c) of the claimed invention) and about 20 percent to about 80 percent by weight of an alkyl acrylate or methacrylate monomer (equivalent to component (a) of the claimed invention).  The disclosed invention relates to a polymerizable vinyl adhesive composition that is useful for a variety of adhesive, coating, filling, repair and related applications. The preferred polymers are thermoplastic or partially thermoplastic polymers and elastomers and may be selected from a thermoplastic or partially thermoplastic polymer or elastomer or a blend of two or more thermoplastic or partially thermoplastic polymers, a blend of two or more elastomers, and a blend of one or more elastomers with one or more thermoplastic or partially thermoplastic polymers.  As used here, the term partially thermoplastic refers to polymers, elastomers, or elastomer-containing polymers that have some degree of crosslinking in their structure. Preferred thermoplastic, partially thermoplastic, and substantially soluble polymers and elastomers and mixtures thereof include, but are not limited to, impact modifiers based on ethylene-propylene and ethylene-butylene in combination with styrene (equivalent to component (i) of the claimed invention and meeting the limitation that the polymer material comprises from about 10 to about 70 weight percent styrene based on the total weight of polymer material). Other polymers that improve adhesion or other properties but do not impart toughness may be used to advantage in the inventive compositions.  Examples include polymers, copolymers and multi polymers of styrene. Low molecular weight, liquid reactive and unreactive elastomers and oligomers may also be used. Most preferred elastomers and polymers include styrene-butadiene-styrene (SBS), styrene-isoprene-styrene (SIS), styrene-ethylene-propylene (SEP) (equivalent to component (ii) of the claimed invention) and styrene-ethylene-butadiene-styrene (SEBS) block copolymers.  Preferred monomers are lower molecular weight C1-6 acrylate and methacrylate monomers (meeting the limitation that component (a) is a curable methacrylate compound). More preferred monomers include methyl methacrylate and ethyl methacrylate. The most preferred monomer is methyl methacrylate.  Other higher molecular weight monofunctional or polyfunctional acrylate monomers and oligomers may be used in quantities of up to about 25 percent of the composition in order to crosslink the cured compositions or impart certain desirable application and performance characteristics such as reduced odor, improved wetting and adhesion properties for particular substrates, reduced tendency to solvate sensitive plastic surfaces, including incompletely cured polyester resin surfaces, and improved flexibility or other mechanical properties. In order to promote adhesion to various substrates, including metallic substrates, the compositions may also contain from 0.01 to about 20 percent, preferably from 0.1 to about 15 percent of a polymerizable organic acid monomer or oligomer.  These include vinyl reactive carboxylic acid monomers that are well known to those skilled in the art.  Preferred polymerizable carboxylic acid monomers are acrylic acid, methacrylic acid, maleic acid, fumaric acid and itaconic acid (meeting the limitations that the polymer component is substituted with carboxylic acid groups).  The selection of the acid monomer or oligomer or mixture thereof depends on the anticipated substrate bonding requirements and other effects imparted by the polymerizable acid employed. Maleic acid is known to enhance adhesion to difficult to bond substrates such as nylon.  In some cases, mixtures of acidic monomers and oligomers can be used to advantage when adhesion to a variety of substrates is required.  The precise selection and effects of the mixed acids is influenced by the other components in the formulation and the acceptable performance compromises for a given application. Various viscosity control agents such as organoclays, fumed silica or the like may be added in amounts ranging from about 0.1 to about 10 percent based on the system weight to control the viscosity of the adhesive. Any number of available and well-known catalyst combinations may be chosen to cause the polymerization and curing of the compositions of the instant invention.  Some of the terms used to describe the various components of the curing system (catalysts, initiators (equivalent to component (b) of the claimed invention), reducing agents, activators, promoters) are often used interchangeably. The adhesive compositions are characterized by their ability to polymerize in large masses or thick cross sections without forming voids, and their ability to cure with a tack-free surface or in thin films with low residual odor, especially when formulated to have a long open working time applications involving large parts or assemblies.  The compositions are also capable of curing in thick bonds or relatively large masses without exhibiting objectionable read-through or print-through on exposed cosmetic surfaces.  They further exhibit improved physical properties and adhesive bonding capabilities.  Such improvements include the attainment of higher tensile strength without sacrificing tensile elongation, and the capability to bond a variety of composite materials, including certain difficult to bond composites with or without preparation of the surface prior to bonding, as well as a variety of other materials alone or in combination. These compositions have been developed primarily to improve the properties of adhesives. The examples show that readily soluble or dispersible elastomers and resins were dissolved in methyl methacrylate (MMA) monomer in a jar or metal can on a laboratory roll mill to form stock solutions.  The proportions of polymer and monomer were selected to provide a convenient working viscosity to allow the addition and blending of successive formulation ingredients.  Typical solution concentrations in MMA of 15-35 percent by weight of polymer were selected to provide final solution viscosities ranging from about 50,000 to 500,000 cps.  It is generally preferable to prepare the stock solutions in the higher concentration and viscosity range in order to be able to make final viscosity adjustments by diluting the finished adhesive with MMA monomer.  The polymer and monomer were rolled until all of the polymer was dissolved and no lumps or particles of undissolved material were present (thus meeting the limitations that the curable composition is capable of being applied by spraying, screen printing). Final viscosity adjustments were made by adding with MMA monomer to reduce viscosity, or fumed silica or additional impact modifier to increase viscosity, as required. In order to simulate thick bond cure characteristics, test molds were prepared from adhesively bonded 0.25 inch thick polypropylene sheet (meeting the limitation that the composition was applied to a thermoplastic) to provide a rectangular cavity to form a test casting with dimensions of 8 inches (length) by 2 inches (width) by 1.5 inch (height). A mass of adhesive (approximately 500-600 grams, depending on specific gravity) was mixed and degassed as noted above and transferred to the test mold using a spatula to pack the mold and smooth the top exposed surface even with the top of the mold. The adhesive mass was allowed to cure, and the appearance and condition of the cured casting was observed and recorded. (See Abstract and paragraphs 0003, 0026, 0028, 0029, 0038-0041, and 0050-0082). 
	With regards to the Shore A hardness limitation, the Examiner takes the position that such a limitation is inherent in the polymers taught by Osae et al. given that the polymers taught by Osae et al. and that of the claimed invention are identical. All limitations of claims 22 and 24-41 are either disclosed or inherent in the above reference.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 22 and 24-32, 34, 35, and 37-41 are rejected under 35 U.S.C. 103 as being unpatentable over Osae et al. (US 2005/0014901 A1).  
 	Osae et al. disclose an adhesive composition (equivalent to the curable primer composition of the claimed invention) for bonding and including a mixture of about 5 percent to about 75 percent by weight of a thermoplastic polymer, (equivalent to component (c) of the claimed invention) and about 20 percent to about 80 percent by weight of an alkyl acrylate or methacrylate monomer (equivalent to component (a) of the claimed invention).  The disclosed invention relates to a polymerizable vinyl adhesive composition that is useful for a variety of adhesive, coating, filling, repair and related applications. The preferred polymers are thermoplastic or partially thermoplastic polymers and elastomers and may be selected from a thermoplastic or partially thermoplastic polymer or elastomer or a blend of two or more thermoplastic or partially thermoplastic polymers, a blend of two or more elastomers, and a blend of one or more elastomers with one or more thermoplastic or partially thermoplastic polymers.  As used here, the term partially thermoplastic refers to polymers, elastomers, or elastomer-containing polymers that have some degree of crosslinking in their structure. Preferred thermoplastic, partially thermoplastic, and substantially soluble polymers and elastomers and mixtures thereof include, but are not limited to, impact modifiers based on ethylene-propylene and ethylene-butylene in combination with styrene (equivalent to component (i) of the claimed invention and meeting the limitation that the polymer material comprises from about 10 to about 70 weight percent styrene based on the total weight of polymer material). Other polymers that improve adhesion or other properties but do not impart toughness may be used to advantage in the inventive compositions.  Examples include polymers, copolymers and multi polymers of styrene. Low molecular weight, liquid reactive and unreactive elastomers and oligomers may also be used. Most preferred elastomers and polymers include styrene-butadiene-styrene (SBS), styrene-isoprene-styrene (SIS), styrene-ethylene-propylene (SEP) (equivalent to component (ii) of the claimed invention) and styrene-ethylene-butadiene-styrene (SEBS) block copolymers.  Preferred monomers are lower molecular weight C1-6 acrylate and methacrylate monomers (meeting the limitation that component (a) is a curable methacrylate compound). More preferred monomers include methyl methacrylate and ethyl methacrylate. The most preferred monomer is methyl methacrylate.  Other higher molecular weight monofunctional or polyfunctional acrylate monomers and oligomers may be used in quantities of up to about 25 percent of the composition in order to crosslink the cured compositions or impart certain desirable application and performance characteristics such as reduced odor, improved wetting and adhesion properties for particular substrates, reduced tendency to solvate sensitive plastic surfaces, including incompletely cured polyester resin surfaces, and improved flexibility or other mechanical properties. In order to promote adhesion to various substrates, including metallic substrates, the compositions may also contain from 0.01 to about 20 percent, preferably from 0.1 to about 15 percent of a polymerizable organic acid monomer or oligomer.  These include vinyl reactive carboxylic acid monomers that are well known to those skilled in the art.  Preferred polymerizable carboxylic acid monomers are acrylic acid, methacrylic acid, maleic acid, fumaric acid and itaconic acid (meeting the limitations that the polymer component is substituted with carboxylic acid groups).  The selection of the acid monomer or oligomer or mixture thereof depends on the anticipated substrate bonding requirements and other effects imparted by the polymerizable acid employed. Maleic acid is known to enhance adhesion to difficult to bond substrates such as nylon.  In some cases, mixtures of acidic monomers and oligomers can be used to advantage when adhesion to a variety of substrates is required.  The precise selection and effects of the mixed acids is influenced by the other components in the formulation and the acceptable performance compromises for a given application. Various viscosity control agents such as organoclays, fumed silica or the like may be added in amounts ranging from about 0.1 to about 10 percent based on the system weight to control the viscosity of the adhesive. Any number of available and well-known catalyst combinations may be chosen to cause the polymerization and curing of the compositions of the instant invention.  Some of the terms used to describe the various components of the curing system (catalysts, initiators (equivalent to component (b) of the claimed invention), reducing agents, activators, promoters) are often used interchangeably. The adhesive compositions are characterized by their ability to polymerize in large masses or thick cross sections without forming voids, and their ability to cure with a tack-free surface or in thin films with low residual odor, especially when formulated to have a long open working time applications involving large parts or assemblies.  The compositions are also capable of curing in thick bonds or relatively large masses without exhibiting objectionable read-through or print-through on exposed cosmetic surfaces.  They further exhibit improved physical properties and adhesive bonding capabilities.  Such improvements include the attainment of higher tensile strength without sacrificing tensile elongation, and the capability to bond a variety of composite materials, including certain difficult to bond composites with or without preparation of the surface prior to bonding, as well as a variety of other materials alone or in combination. These compositions have been developed primarily to improve the properties of adhesives. The examples show that readily soluble or dispersible elastomers and resins were dissolved in methyl methacrylate (MMA) monomer in a jar or metal can on a laboratory roll mill to form stock solutions.  The proportions of polymer and monomer were selected to provide a convenient working viscosity to allow the addition and blending of successive formulation ingredients.  Typical solution concentrations in MMA of 15-35 percent by weight of polymer were selected to provide final solution viscosities ranging from about 50,000 to 500,000 cps.  It is generally preferable to prepare the stock solutions in the higher concentration and viscosity range in order to be able to make final viscosity adjustments by diluting the finished adhesive with MMA monomer.  The polymer and monomer were rolled until all of the polymer was dissolved and no lumps or particles of undissolved material were present (thus meeting the limitations that the curable composition is capable of being applied by spraying, screen printing). Final viscosity adjustments were made by adding with MMA monomer to reduce viscosity, or fumed silica or additional impact modifier to increase viscosity, as required. In order to simulate thick bond cure characteristics, test molds were prepared from adhesively bonded 0.25 inch thick polypropylene sheet (meeting the limitation that the composition was applied to a thermoplastic) to provide a rectangular cavity to form a test casting with dimensions of 8 inches (length) by 2 inches (width) by 1.5 inch (height). A mass of adhesive (approximately 500-600 grams, depending on specific gravity) was mixed and degassed as noted above and transferred to the test mold using a spatula to pack the mold and smooth the top exposed surface even with the top of the mold. The adhesive mass was allowed to cure, and the appearance and condition of the cured casting was observed and recorded. (See Abstract and paragraphs 0003, 0026, 0028, 0029, 0038-0041, and 0050-0082). 
Osae et al. do not specifically teach that the curable composition is capable of being applied by spraying or screen printing. 
However, it would have been obvious to one having ordinary skill in the art to modify the viscosity of the curable composition given that Osae et al. specifically state that the proportions of polymer and monomer were selected to provide a convenient working viscosity to allow the addition and blending of successive formulation ingredients to make final viscosity adjustments by diluting the finished adhesive with MMA monomer.  Furthermore, with regards to the Shore A hardness, the Examiner would like to point out that workable physical properties are deemed to be obvious routine optimizations to one of ordinary skill in the art, motivated by the desire to obtain the required properties.

	5.	Claims 33 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Osae et al. (US 2005/0014901 A1) in view of Nishio et al. (US 5302653 A).  
	Osae et al. disclose an adhesive composition (equivalent to the curable primer composition of the claimed invention) for bonding and including a mixture of about 5 percent to about 75 percent by weight of a thermoplastic polymer, (equivalent to component (c) of the claimed invention) and about 20 percent to about 80 percent by weight of an alkyl acrylate or methacrylate monomer (equivalent to component (a) of the claimed invention).  The disclosed invention relates to a polymerizable vinyl adhesive composition that is useful for a variety of adhesive, coating, filling, repair and related applications. The preferred polymers are thermoplastic or partially thermoplastic polymers and elastomers and may be selected from a thermoplastic or partially thermoplastic polymer or elastomer or a blend of two or more thermoplastic or partially thermoplastic polymers, a blend of two or more elastomers, and a blend of one or more elastomers with one or more thermoplastic or partially thermoplastic polymers.  As used here, the term partially thermoplastic refers to polymers, elastomers, or elastomer-containing polymers that have some degree of crosslinking in their structure. Preferred thermoplastic, partially thermoplastic, and substantially soluble polymers and elastomers and mixtures thereof include, but are not limited to, impact modifiers based on ethylene-propylene and ethylene-butylene in combination with styrene (equivalent to component (i) of the claimed invention and meeting the limitation that the polymer material comprises from about 10 to about 70 weight percent styrene based on the total weight of polymer material). Other polymers that improve adhesion or other properties but do not impart toughness may be used to advantage in the inventive compositions.  Examples include polymers, copolymers and multi polymers of styrene. Low molecular weight, liquid reactive and unreactive elastomers and oligomers may also be used. Most preferred elastomers and polymers include styrene-butadiene-styrene (SBS), styrene-isoprene-styrene (SIS), styrene-ethylene-propylene (SEP) (equivalent to component (ii) of the claimed invention) and styrene-ethylene-butadiene-styrene (SEBS) block copolymers.  Preferred monomers are lower molecular weight C1-6 acrylate and methacrylate monomers (meeting the limitation that component (a) is a curable methacrylate compound). More preferred monomers include methyl methacrylate and ethyl methacrylate. The most preferred monomer is methyl methacrylate.  Other higher molecular weight monofunctional or polyfunctional acrylate monomers and oligomers may be used in quantities of up to about 25 percent of the composition in order to crosslink the cured compositions or impart certain desirable application and performance characteristics such as reduced odor, improved wetting and adhesion properties for particular substrates, reduced tendency to solvate sensitive plastic surfaces, including incompletely cured polyester resin surfaces, and improved flexibility or other mechanical properties. In order to promote adhesion to various substrates, including metallic substrates, the compositions may also contain from 0.01 to about 20 percent, preferably from 0.1 to about 15 percent of a polymerizable organic acid monomer or oligomer.  These include vinyl reactive carboxylic acid monomers that are well known to those skilled in the art.  Preferred polymerizable carboxylic acid monomers are acrylic acid, methacrylic acid, maleic acid, fumaric acid and itaconic acid (meeting the limitations that the polymer component is substituted with carboxylic acid groups).  The selection of the acid monomer or oligomer or mixture thereof depends on the anticipated substrate bonding requirements and other effects imparted by the polymerizable acid employed. Maleic acid is known to enhance adhesion to difficult to bond substrates such as nylon.  In some cases, mixtures of acidic monomers and oligomers can be used to advantage when adhesion to a variety of substrates is required.  The precise selection and effects of the mixed acids is influenced by the other components in the formulation and the acceptable performance compromises for a given application. Various viscosity control agents such as organoclays, fumed silica or the like may be added in amounts ranging from about 0.1 to about 10 percent based on the system weight to control the viscosity of the adhesive. Any number of available and well-known catalyst combinations may be chosen to cause the polymerization and curing of the compositions of the instant invention.  Some of the terms used to describe the various components of the curing system (catalysts, initiators (equivalent to component (b) of the claimed invention), reducing agents, activators, promoters) are often used interchangeably. The adhesive compositions are characterized by their ability to polymerize in large masses or thick cross sections without forming voids, and their ability to cure with a tack-free surface or in thin films with low residual odor, especially when formulated to have a long open working time applications involving large parts or assemblies.  The compositions are also capable of curing in thick bonds or relatively large masses without exhibiting objectionable read-through or print-through on exposed cosmetic surfaces.  They further exhibit improved physical properties and adhesive bonding capabilities.  Such improvements include the attainment of higher tensile strength without sacrificing tensile elongation, and the capability to bond a variety of composite materials, including certain difficult to bond composites with or without preparation of the surface prior to bonding, as well as a variety of other materials alone or in combination. These compositions have been developed primarily to improve the properties of adhesives. The examples show that readily soluble or dispersible elastomers and resins were dissolved in methyl methacrylate (MMA) monomer in a jar or metal can on a laboratory roll mill to form stock solutions.  The proportions of polymer and monomer were selected to provide a convenient working viscosity to allow the addition and blending of successive formulation ingredients.  Typical solution concentrations in MMA of 15-35 percent by weight of polymer were selected to provide final solution viscosities ranging from about 50,000 to 500,000 cps.  It is generally preferable to prepare the stock solutions in the higher concentration and viscosity range in order to be able to make final viscosity adjustments by diluting the finished adhesive with MMA monomer.  The polymer and monomer were rolled until all of the polymer was dissolved and no lumps or particles of undissolved material were present (thus meeting the limitations that the curable composition is capable of being applied by spraying, screen printing). Final viscosity adjustments were made by adding with MMA monomer to reduce viscosity, or fumed silica or additional impact modifier to increase viscosity, as required. In order to simulate thick bond cure characteristics, test molds were prepared from adhesively bonded 0.25 inch thick polypropylene sheet (meeting the limitation that the composition was applied to a thermoplastic) to provide a rectangular cavity to form a test casting with dimensions of 8 inches (length) by 2 inches (width) by 1.5 inch (height). A mass of adhesive (approximately 500-600 grams, depending on specific gravity) was mixed and degassed as noted above and transferred to the test mold using a spatula to pack the mold and smooth the top exposed surface even with the top of the mold. The adhesive mass was allowed to cure, and the appearance and condition of the cured casting was observed and recorded. (See Abstract and paragraphs 0003, 0026, 0028, 0029, 0038-0041, and 0050-0082). 
Osae et al. do not specifically teach that the block A is substituted with maleic anhydride groups.
 However, Nishio et al. disclose a thermoplastic polymer composition which comprises an ethylene-propylene rubber, an ethylene copolymer, a propylene polymer (including an ethylene-propylene block copolymer) and talc, shows good processability on injection molding, can give a molded product having a good appearance, is excellent in the flexural modulus, tensile properties, surface hardness, impact resistance and adhesion of coating, and thus is suited for the production of injection-molded products such as automobile parts. The propylene polymer can be a copolymer with other unsaturated monomer such as maleic anhydride, methacrylic acid or trimethoxyvinylsilane which is introduced thereto by graft or random copolymerization.  In particular, the use of a mixture of the propylene polymer and a crystalline polypropylene grafted with maleic anhydride can improve the surface hardness of the resulting composition. (See Abstract, Column 1, lines 5-16, and Column 3, lines 56-68). 
Accordingly, it would have been obvious to substitute maleic anhydride onto the block A of the polymer taught by Osae et al. given that Nishio et al. specifically each that use of polypropylene (equivalent to block A of the claimed invention) grafted with maleic anhydride can improve the surface hardness of the resulting composition. 

Response to Arguments
6.	Applicant’s arguments with respect to claims 22 and 24-41 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEEBA AHMED whose telephone number is (571)272-1504.  The examiner can normally be reached on Monday-Thursday 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CALLIE SHOSHO can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHEEBA AHMED/Primary Examiner, Art Unit 1787